         Case 3:19-cv-00208-GMG Document 10-12 Filed 06/04/20GOVERNMENT
                                                               Page 1 of 1EXHIBIT
                                                                            PageID #: 383                                                7
    Licensee           Name         David      Milton Frazier         11                                 FFL Number         4-55-003-02-01768
    Ul   Number             768075-2014-0212                                                     10   Investigator       Eileen Valls


                                            Documents             Provided to and Reviewed                   with the FFL



 Co      ATF F 4473           Over-the-Counter             Firearms Transaction           Record
1
 Q       ATF       F   3310 4      Report of Multiple            Sales     of Pistols and Revolvers


lu       ATFF331011 FFLTlieft lossRel-ioi-t

         ATF F 3310 6              Interstate     Fireani-is     Shipment Theft Loss Report

         ATF   I   5300 23A             Notice    to   Dealers   at   Gun Shows

         ATF 15300 1              Youth Handgun           Safetv            Poster


 U       ATF 15300 2              Youth    Handgun        Safety      Act Notice

 U       ATF   P       5300 11      Firearms Curios or Relies List


         ATF   P       5300 14     Federal       Fireanns Licensee Quick              Reference and Best Practices Guide

         ATF   Ruling        2013-5 Computerized                 Acquisition      and Disposition Records


 W       ATF   Ruling        2008-3       Electronic       Version of        ATF Form     4473


         Listing       of   ATF   and other Federal Contacts and Phone                    Numbers

U        ATF P 5320 6             Nation2l       Firearins   Act Branch


         FFL   Regulations          Overview           and Receipt       Certification   required

         ATF   P   3312 8         Personal Firearins         Record

         ATF   P   3317 2         Safety   and Security          Inforniation     for Federal Firearnas      Licensees

U        ATFP 5310 1              Gun Free School Zone Notice

U        ATF   P 3 312 10 National                Tracing    Center Division Inforinat ion for hidustr            Me inbe    rs



2        ATF   P 3     317 7      Disaster     Preparedness for Federal              Firearms Lie ej isees


         ATF   P   5300 21         Best Practices          Transfers        of Firearms by Private      Sellers


         ATF   P   5300 4         Federal Firearms Regulations                 Reference Guide        2005




I haye i-eceived             the iteq61rn17Qbted abo-ve

                                    I      z      11
                                                        41ffy




                                                                                        Date




                                                                                                                                                US00000037
